AO 245B(Rev.02/18) .ludgment ina Criminal Case

he°t l "'_"°’so%m‘?&ggmggg omississip"'vi

 

 

 

 

 

 

 

 

 

 

UNITED STATES DisTRiCT COURT l /l
OCT 0 9 2018
Southern District ofMississippi ~_.__`\
) ARTHURJOMSTON
UNITED sTATEs oi= AMERiCA “" °E"""
v § JUDGMENT lN A CRlMlNAL CASE
BYRON RATL|FF, JR. § Case Nuinber: l:lScr'/'l HSO-RHW-OOI

) USM Number: 20854-043
)
) R. Hayes Johnson, Jr.
) Defendant's Attomey

THE DEFENDANT:

w pleaded guilty to coum(S) Count l ofthe single count indictment

l:] pleaded nolo contendere to count(s)

which was accepted by thc court.
ij was found guilty on count(s) j _
after a plea of not guilty.
The defendant is adjudicated guilty of these offenscs:
Title & Section Nature of Offense Oi`l`ense Ended w
18 U.S.C. § 922(9)(3) Un|awfu| User of a Contro||ed Substance in Possession of a 04/05/2018 1
Firearm
The defendant is sentenced as provided in pages 2 through _M_Z v m of this judgment The sentence is imposed pursuant to

the Scntencing Refomi Act of 1984.

|] The defendant has been found not guilty on count(s)

 

|:] Count(s) l:| is [l are dismissed on the motion of the United States.

 

_ _ It is ordered t_hat the defendant_must notify the Un_ited States attorney for this district within 30 da s of _any change of name, residence,
or mailing address until'all fines, restitution,_costs. and special assessments imposed by this judgment are fu ly paid. lf ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

October 4, 2018
Da oflmp i 'on of Judgment

The Honorable Hali| Suleyman Ozerden, U.S. District Judge

 

  
 

 

'N'anie'an'd Titlc of.ludge

ta/‘i//Z@/S

Date

AO 245B(Rev. 02/|8) Judgment in a Criniina| Case

Shect 2 - lmprisonment

 

 

.ludgment - Page 2 of 7

DEFENDANT: BYRON RATLIFF, JR.
CASE NUMBER: l:lScr7l HSO~RHW-OO|

l

il

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

twenty-four (24) months as to Count l of the single count Indictment.

E The court makes the following recommendations to the Bureau of Pi‘isoiis:

The Court recommends that the defendant be housed in a facility closest to his home for which he is eligible for purposes of visitation.
The Court further recommends that the defendant be allowed to participate in the Bureau of Prisons' 500-hour substance abuse treatment
program, or any other substance abuse treatment program. for which he is eligible.

m The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district
l___l at |:l a.m. [l p.ni. on

l:l as notified by the United States Marshal.

l:| The defendant shall surrender for service of sentence at the institution designated by thc Bureau of Prisons:

El before

 

I:l as notified by the United States Marsha|.

ij as notified by the Probation or Pretrial Services Off`ice.

C|
RETURN

have executed this judgment as follows:

Defendant delivered on _` to

 

 

, with a certified copy of this judgment

 

 

UN[TED STATES MARSHAL

By

 

" i)EPuTY uNiTi~:i) srArEs MARSHAL

AO 24SB(Re\/. 02/|8) Judgment in a Criininal Case
Sheet 3 - Superviscd Releasc

Judgmcnt-Page irs of 7

DEFENDANT; BYRON RATLIFF, JR.
CASE NUMBER: l:18cr7 lHSO-RHW-OOI

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
three (3) years as to Count 1 of the single count |ndictment.

MANDAT()RY CONDITIONS

You must not commit another federa|, state or local crime.
You must not unlawfully possess a controlled substance

i»> ~.~

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:l The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (t-heck ifapp/icable)
4_ ['_'l You must make restitution iii accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (¢heck ifappli¢~able)
You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

|:||§

You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 2090]. et seq.) as
directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (clwck ifapplicable)

7_ l:l You must participate in an approved program for domestic violence. (check if applicable)

¥ou must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 24SB(Rev. 02/18) .|udgment in a Crintinal Case

Shect 3A - Supcrvised Release

 

Judgment-Page 4 of 7

 

DEFENDANT; BvRoN RATLiFF, JR.
CASE NUMBER¢ i;iscr7 i Hso-RH W-ooi

STANDARD C()NDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to thc court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
;_:lease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time

ame.

2. Atier initially reporting to the probation office, you will receive instructions from the court or the probation ofiicer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside Without first getting pemiission from the

court or the probation offiecr.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living

arrangements (such as the people you live witlt), you must notify the probation officer at least 10 days before the change. lf notifying

the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by tire conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of eniployment. unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. if notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstanecs. you must notify the probation officer within 72 hours of
becoming aware of a change or expected ehangc.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting thc permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tascrs).

1 1. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of` supervision

i-"P

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi`ew ofProbati`on and Supervi'sed
Release Condi`tions, available at: w"ww,uscourts.<»ov.

 

Defendant's Signature n Date

 

AO 24SB(Rev. 02/| 8) .ludgiiient in a Criminal Case
Sheet 3D _ Supervised Release
Judgment-Page _" 5 of 7

DEFENDANT! BvRoN RATLiFF,JR. """" _»~-”
CASE NUMBER¢ i;iscm Hso-RHw-ooi

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall provide the probation office with access to any requested financial information.

2. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation officer, and
unless the defendant is in compliance with the installment payment schedule.

3. The defendant shall participate in a program of testing and/or treatment for drug abuse as directed by the probation officer. If
enrolled in a drug treatment program, the defendant shall abstain from consuming alcoholic beverages during treatment and shall
continue abstaining for the remaining period of supervision. The defendant shall contribute to the cost of treatment in accordance
with the probation office co-paymeiit policy.

4. ln the event the defendant resides in, or visits, ajurisdiction where inarijuana, or marijuana products, has been approved, legalized,
or decriminalized. the defendant shall not possess. ingest, or otherwise use marijuana, or marijuana products, unless prescribed by a
licensed medical practitioner, and for a legitimate medical purpose.

5. The defendant shall not possess, ingest or otherwise use a synthetic narcotic or synthetic cannabinoid, unless prescribed by a
licensed medical practitioner, and for a legitimate medical purpose.

6. The defendant shall submit his person. property, house, residence, vehicle. papers, computers, other electronic communications
devices, data storage devices, or media, or office, to a search conducted by a United States probation officer. Failure to submit to a
search may be grounds for revocation of release. The defendant shall warn any other occupants that the premises may be subject to
searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion
exists that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
violation. Any search must be conducted at a reasonable time and in a reasonable inanner.

AO 24SB(Rev. 02/18) .ludgment in a Criiiiinal C`ase
Sheet 5 - Criminal Monetary Penalties

.l d t- P 6 f 7
DEFENDANT; BYRON RATLlFF,JR. u gmen age “_'“* o _ *

CASE NUMBER: l:lScr7l HSO-RHW-OO|
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Finc Restitution
TOTALS $ 100.00 $ $ 3,000.00 $
l:l The determination of restitution is deferred until . An Amena'ed Judgmenf in a Criminal Case (A0245c) will be entered

after such detennination.
E] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximath §ogortioncd ayment, unless specified otherwise in

the priority or_der or percentage payment column elow. However, pursuant to 18 § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss** Restitution Ordered Prioritv or Percentage

ToTALs s 0.00_`7 g 0.00 7

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full before the

filieenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and dcfault, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
m the interest requirement is waived for the § fine l] restitution.

[:l the interest requirement for the |:| fine El restitution is modified as follows:

* Justice for Victims ofTraffickin Act of 2015, P_ub. L. No. l 14-22.

** Findings for the total amount o losses are required under Chapters 109A, l 10, 1 lOA, and l 13A ofTitle 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B(Rcv. 02/18) .ludgment in a Criiniiial Case

Sheet 6 - Schedule of Payments

.ludgment ¢A Page 7 of 7

DEFENDANT; szoN RATLiFF, JR.
CASE NUMBER¢ i ;i scr7iHso-RHw-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Z] Lump sumpayment of S _§100~00 M_m due immediately, balance due

Unless the court has expressly ordered otherwise, if thisjudgment imposes imprisonment, pa

E
l:|

m

ij not later than ,or
l:l inaccordancewith [l C, [_`_| D. |:l E. or |:| Fbelow; or

Payment to begin immediately (may be combined with l:| C, Zl D, or m F below); or

Payment in equal (e.g., weekly. monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence _“ ‘_ _`_____ (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal monthly (e.g., weekly, manihly. quarrerly) installments of $ 100-00 over a period of

36 months (e.g., months or years), to commence _30 days (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the temi of supervised release will commence within A_“ __ (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time', or
Special instructions regarding the payment of criminal monetary pcnalties'.

The payment of the line shall begin while the defendant is incarcerated ln the event that the line is not paid in full at the termination of
supervised release. the defendant is ordered to enter into a written agreement with the l"iiiancia| litigation Unit of the U.S. Attorney's Otiice
for payment of the remaining balance Additionally. the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the Treasury Oli`set Program allowing qualified federal bene|its to be
applied to offset the balance of criminal monetary penalties

nent of criminal monetary penalties is due during

th_e period ofimprisonment. All criminal monetary penalties, except those payments ma e through the Federal Eureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the coun.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

ij
Cl

Joint and Several

Defendant and _Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied ir_i th_e followin order: (l) assessment, (2) restitution principa|, (3) restitution iiitcrest, (4) fine principal, (5) fine
iiiterest, (6) community restitution, (7) J A assessment. (8) penalties. and (9) costs‘ including cost of prosecution and court costs.

